Name: 82/556/EEC: Commission Decision of 29 July 1982 approving the extended plan for the eradication of brucellosis submitted by the French Republic (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  Europe;  agricultural activity
 Date Published: 1982-08-13

 Avis juridique important|31982D055682/556/EEC: Commission Decision of 29 July 1982 approving the extended plan for the eradication of brucellosis submitted by the French Republic (Only the French text is authentic) Official Journal L 238 , 13/08/1982 P. 0056 - 0056*****COMMISSION DECISION of 29 July 1982 approving the extended plan for the eradication of brucellosis submitted by the French Republic (Only the French text is authentic) (82/556/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Having regard to Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2), and in particular Chapter II thereof, Having regard to Commission Decision 78/539/EEC of 6 June 1978 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by the French Republic (3), Having regard to Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (4), Whereas by letter dated 27 January 1982 the French Republic notified the Commission of an extended plan to eradicate brucellosis; Whereas, after examination and taking into account the success of the initial plan, the extended plan was found to comply with Directives 77/391/EEC, 78/52/EEC and 82/400/EEC; Whereas the extended plan ensures continuity with the measures put in hand under the initial plan; whereas the initial plan expired on 1 July 1981; Whereas the measures under the extended plan have been applied since 1 July 1981; whereas, consequently, the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The extended plan for the eradication of brucellosis as applied by the French Republic from 1 July 1981 is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 1 July 1981. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 29 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No L 15, 19. 1. 1978, p. 34. (3) OJ No L 164, 21. 6. 1978, p. 22. (4) OJ No L 173, 19. 6. 1982, p. 18.